        Case 2:19-cv-12552-CJB Document 24 Filed 11/20/20 Page 1 of 1




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF LOUISIANA

 CHAD LIGHTFOOT                                            CIVIL ACTION
 VERSUS                                                    NO. 19-12552
 SHERIFF MARLIN GUSMAN                                     SECTION: “J”(5)


                                    ORDER

      The Court, having considered the petition, the record, the applicable law, the

Report and Recommendation of the United States Magistrate Judge (Rec. Doc.

19), and Petitioner’s objection (Rec. Doc. 22), which the Court finds to be without

merit, hereby approves the Report and Recommendation of the United States

Magistrate Judge and adopts it as its opinion in this matter. Therefore,

      IT IS ORDERED that Chad Lightfoot’s petition for issuance of a writ of

habeas corpus filed pursuant to 28 U.S.C. § 2254 be DISMISSED WITH

PREJUDICE.

      New Orleans, Louisiana, this 19th day of November, 2020.




                                                CARL J. BARBIER
                                         UNITED STATES DISTRICT JUDGE
